 GREENBRIARNURSING HOME, INC.503Green Briar Nursing Home,Inc.andLocal 1115,Nursing Home and Hospital Employees'Union-Florida,AFL-CIO,affiliatedwith InternationalLeather Goods,Plastic& NoveltyWorkers Union,AFL-CIO. Case 12-CA-5022 (1-2)January 30, 1973DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn November 10, 1971, Administrative LawJudge 1 Alba B. Martin issued the attached Decisionin this proceeding. Thereafter, the Respondent filedexceptions and a supporting brief and the ChargingParty filed a brief in answer to Respondent'sexceptions and brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the AdministrativeLaw Judge's rulings, findings, and conclusions onlyto the extent consistent herewith.As more fully set forth by the Administrative LawJudge,2 the Respondent is engaged in the operationof a nursing and convalescent home in Miami,Florida. On November 19, 1970, two representativesof the Charging Union, G. Gluck and A. Immerman,visited Respondent's nursing home and talked to M.Minsky, the owner and administrator, for thepurpose of requesting recognition of the Union andarranging for collective bargaining in an appropriateunit of Respondent's employees.3 During the collo-quy between them, they presented to Minsky anumber of union authorization cards which had beensigned by a majority of the nursing home employeesin the prospective bargaining unit. The Union'srepresentatives were sharply rebuffed by Minsky andduring the attendant altercation Minsky pushed andshoved Gluck, ordered both Gluck and Immermanoff the premises, and directed that the police becalled.By this time, a number of Respondent'semployees had gathered and were witnesses to thedispute. Thereupon, the union representatives, whohad anticipated Minsky's attitude, gave a previouslyarranged signal and immediately about 24 employees1The titleof "TrialExaminer"was changedto "Administrative LawJudge"effectiveAugust 19, 19722Becausethe record abundantly supportstheAdministrative LawJudge's findings of fact,we adopt them in all essential particulars.Hence, inour discussion of the issues, we willonly allude tothose facts which arenecessaryand materialto ourdecision.3The parties stipulatedthat the bargaining unitsought bythe Union iswalked out and established a picket line outside theentrance gate to the nursing home.During theensuing strike for recognition engaged in by approxi-mately 50 employees,covering the period fromNovember 19 to December 4, 1970,Minsky, onnumerous occasions,admittedly drove his automo-bile at an excessive rate of speed for the purpose ofdispersing the picketing employees who were sta-tioned at the entrance to Respondent's grounds.Minsky would also speed up his car and then slam onthe brakes causing them to squeal loudly and the carto skid for varying distances.In one such episode,whileproceeding through the pickets,Minsky'svehicle brushed against one of them. There wasanother occasion when a truckdriver employed byone of Respondent's suppliers demurred at crossingthepicket line andMinsky,who noticed hisreluctance,loudly told the driver that he would "getin that truck and run right over all of them."Accordingly,in view of the foregoing evidence, we,like the Administrative Law Judge,find that Respon-dent's conduct in pushing Gluck in the presence ofemployees during the latter'sattempt to haveRespondent recognize the Union,andMinsky'sbehavior toward the pickets by threatening themwith vehicular assault,constitutes conduct violativeof Section 8(a)(1) of the Act.4The Administrative Law Judge also found thatRespondent violated Section 8(a)(5) and(1) of theAct by refusing to recognize and bargain with theUnion on and after November 19, 1970,and Section8(a)(3) by failing to reinstate the strikers on Decem-ber 4,1970.We disagree.In his rationale leading to the conclusion that abargaining order is required herein,the Administra-tiveLaw Judge erroneously relied on the Board'sdecision inWilderMfg. Co.5and sought to distin-guish the circumstances in this case from thoseunderlying the Board's more recent decision inLinden Lumberswhere theWilderdecision was, forreasons stated therein,overruled.InLinden Lumberand our later decision inSullivanElectricCompany,199 NLRB No.97, we made itclear that an employer will not be found in violationof Section 8(a)(5) of the Act solely upon the basis ofhis refusal to accept union-proffered evidence ofmajority status other than the results of a Boardelection,unless his conduct precluded resort to anelection.In those cases we pointed out that anelection would be precluded by substantial employerappropriate under the Act.4Gibbs Corporation,129 NLRB 709, enfd. in part 297 F 2d 649(C.A. 5),Sullivan Surplus Sales,Inc., 152 NLRB 132, 148.SArthur F. Derse,Sr.,President, andWilder Mfg. Co., Inc,185 NLRBNo 76.8Linden Lumber Division,Summer & Co.190 NLRB No. 116.201NLRB No. 73 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDmisconduct in violation of the Act,by an employer'saction in agreeing upon another method of ascertain-ingwhether a union majority existed,or by anemployer's conduct of a poll of employees whichestablished the existence of a majority.None of thesefactors,nor any others precluding a resort to anelection,exists here;as notedinfra,the Employer'smisconduct was not found to be of a character whichwould prevent the running of a fair election. Wetherefore find that the Respondent did not violateSection 8(a)(5) ofthe Act byrefusing to bargain withthe Union despite the Union's asserted card majori-ty.7In view of the above,we find the resultant strike,predicated upon an admittedly prearranged agree-ment between the Union and the employees to forcerecognition without a Board-conducted election,8 tohave been economically motivated. Accordingly, andsince the striking employees had been permanentlyreplaced prior to their unconditional offer to returntowork,theRespondent's subsequent conduct indenying these economic strikers immediate reinstate-ment was not violative of Section 8(a)(3) of the Act.Finally,whilewe do not condone the 8(a)(1)conduct of the Respondent here disclosed,we do notfind such conduct, standing alone, to be of a naturesufficient to justify aGisselbargaining order.9 Thisconduct,while amply and overtly disclosing theRespondent'shostility to collective bargaining, wasnot of a type which would have such severe orlingering impact as to preclude the accurate ascer-tainingof employee desires through our usualelection procedures.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNationalLaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified below,and hereby orders that the Respon-dent,Green Briar Nursing Home,Inc.,Miami,Florida, its officers,agents, successors,and assigns,shall take the action set forth in the AdministrativeLaw Judge's recommended Order,as so modified.1.Delete paragraph 1(a) therefrom and in para-graph 1(e),delete the opening phrase "in any othermanner," therefrom and substitute "in any like orrelatedmanner."Reletter the remaining paragraphsaccordingly.2.Delete paragraphs 2(a) through (d) therefromr In Sullivan,thebargaining order was predicated solely on theemployer's action in independentlyascertaining,by means of a poll, factsestablishing the union's majority status. In theinstant case,contrary toSullivan, there is no evidence of independent action by the Respondentwhich would establish its knowledge of the Union's majoritystatus.Member Kennedy dissented inSullivanbut agrees with theconclusionand reletter paragraphs 2(e) and (f) as 2(a) and (b),respectively.3.Substitute the attached notice for the Adminis-trative Law Judge's notice.IT IS FURTHER ORDERED that the allegations in thecomplaint not found herein be, and they hereby are,dismissed.MEMBER FANNING, concurring in part and dissentingin part:Iagree with my colleagues and I join them in theiraffirmanceof the Administrative Law Judge'sfinding that Respondent violated Section 8(a)(1)whenMinsky, the owner, engaged in physicalassaultsby pushing Union Representative Gluck,ordering Gluck and Immerman off the premises, anddirecting that the police be called, all in the presenceof employees and at a time when Gluck andImmerman were requesting that Respondent recog-nize the Union. Also violative of the Act wasMinsky's conduct during the picketing which fol-lowed Respondent's denial of recognition, when heassaulted and threatened assaults by automobileupon pickets by driving his automobile at anexcessive rate of speed toward the pickets, andstopping his car just short of the pickets, for thepurpose of dispersing them. Further violative ofSection 8(a)(1) was Minsky's statement to a truckdri-ver,who was reluctant to cross the picket line, thatMinsky would "get in that truck and run right overallof them." Clearly, such conduct by Respondentdemonstrated its hostility toward the Union andresulted in frightening the pickets because of theirunion activities.However, unlike my colleagues of the majority, Iwould also affirm the Administrative Law Judge'sfinding that Respondent violated Section 8(a)(5) and(1) by refusing to bargain with the Union. Addition-ally, I would affirm the Administrative Law Judge'sfinding that Respondent violated Section 8(a)(3) and(1)by refusing to reinstate the employees whoengaged in a strike which was triggered by Respon-dent's refusal to bargain.Briefly, the facts in this case show that the Unionreceived 43 authorization cards at a time when therewere at most 74 employees in the appropriate unit;Gluck requested that Minsky recognize the Unionand offered Minsky the 43 signed cards but Minskydid not accept them; Minsky told Gluck that he didnot believe that the Union represented his employeesand walked away from Gluck; when Gluck followedhim into a corridor, Minsky told him to get out of theherein of his colleagues that Respondent did not violate Sec. 8(ax5) of theActEWe note that the Union never explained to the employees that it couldfile a representationpetition withthe Board in lieu of strike action shouldRespondent refuse recognition.9N.L.R.B. v. Gissel Packing Company,Inc., 395 U.S. 575. GREENBRIARNURSINGHOME,INC.505building; in the presence of employees,Minskyordered the union representative to leave the build-ing, shouldered and pushed Gluck, and called thepolice; at this time Gluck informed the employeesthatMinsky refused to grant the Union recognitionand urged them to strike;Minsky ordered theemployees not to go on strike and stated that if theydid they had to take their cars off the parking lot;and all but eight employees on the shift left thebuilding to engage in a strike.It is clear that Minsky's only response to Gluck'srequest for recognition and bargaining on behalf oftheUnion was that if Gluck wanted to talk toMinsky he should make an appointment. However,Minsky, without indicating why he couldn't talk atthe time, failed to indicate when he would meet withthe Union. Significantly, Minsky did not question theappropriateness of the requested unit, nor did hesuggest that the Union prove its majority statusthrough the election process.Moreover, the recordindicates that Respondent had knowledge of theUnion's majority in view of the fact that almost all ofits employees on two shifts joined the picket line, andthat during the strike Respondent replaced most ofthe strikers.Respondent'shostilitytoward the Union, itsrepresentatives, and the striking employees, contin-ued throughout the period following the establish-ment of the picket line, since Minsky engaged upon acourse of conduct which included driving his car atan excessive rate of speed to disperse the pickets whohad formed a line on the sidewalk which crossed thehome entrance. On one such occasion, Minskyjammed on his brakes which caused the tires tosqueal and the car to skid 10 to 12 feet. Althoughmost of the pickets jumped very hurriedly out of thepath of the automobile to avoid being hit, as Minskyproceeded through the picket line he sideswiped oneof the pickets. Such conduct was observed by thepolice who followed Minsky on to the street, stoppedhim, and cautioned him to slow down so that no onewould get hurt. Further evidence of Respondent'shostility toward the Union occurred when a truckdri-ver refused to cross the picket line in Minsky'spresence and he rushed up to the driver and statedwords to the effect that "I will get on that truck andrun over all of them." At the hearing, Minskyadmitted that the pickets had not prevented himfrom entering or leaving the home. Also, Respondenthas admitted that the Union obtained the signatureson authorization slips of a majority of Respondent'semployees in an appropriate unit.If the Supreme Court'sGissel10 decision has anymeaning, and if it can be applied at all, then it mustsurely apply to the flagrant 8(a)(1) violations engagedin by this Respondent which would clearly precludethe holding of a fair election, since the employeespersonally observed Respondent's violent reaction totheUnion's recognition request and its offer toestablishby card showing that it represented amajority of employees. Moreover, the employees notonly witnessed, but were the objects of, Minsky'sassaults by automobile while they were on the picketline.While it may be argued that neither the unionrepresentativenor any of the pickets sustainedserious physical injury as a direct result of Minsky'sirrational reaction to the Union, I do not interpretGissel asrequiring that the employer's unfair laborpracticesmust be the direct cause of death orbloodshed in order to preclude the holding of a fairelectionand thereby merit a bargaining order.Suffice it to say that Respondent's conduct resultedin the creation of a well-founded fear in the minds ofthe employees that Respondent was hostile to thepoint of inflicting physical injury on the Union'srepresentatives and on the employees who engagedin union activities.Moreover, apart from these reasons for a bargain-ing order, the record clearly reveals that Respondentwas fully aware of the Union's majority supportindependent of valid authorization cards as a resultof the union-called strike which revealed "convincingsupport" for the Union.N. L. R B. v. Gissel PackingCompany, Inc.,395 U.S. 575 at 597. For the reasonsstated in the Board's decision inWilderMfg. Co.,Inc.,"andmy dissenting opinions inLindenLumber12 and subsequent cases I would find viola-tionsofSection 8(a)(5) and (1) and direct abargaining order on this ground also.13toN.L.R. B. v. GisselPacking Company,Inc., 395 U.S. 575.11ArthurF.Derse, Sr., President, and Wilder Mfg. Co., Inc.,185 NLRBNo. 76.The Boardheld that the employerviolated Sec.8(aX5) and (1) byrefusing to bargain with the union at a tiie when the employer hadknowledge of the union'smajority as evidenced by the employees'participation in the strike and picketing,and the employer did not indicate awillingness to resort to the Board's election procedures to resolve anydoubts with respect to the union'smajority status. Also, the Board notedthat,in the interest of encouraging the parties to avail themselves of itselection procedures,itwould not be inclined to enter a bargaining order if,absent independent unfair labor practices,the employer had indicated awillingness to utilize the Board's election procedures.See also my dissentingopinion in the laterDersedecision,198 NLRBNo. 123, and inMike Velys,Sr.,Mike Velys, Jr., d/b/a R & M Electric Supply Co.,200 NLRB No. 59.12Linden Lumber Division,Summer &Co.,190 NLRB No. 116.13 In viewof myfinding that Respondent violated Sec.8(aX3) and (1) byrefusing to reinstate the employees wfio engaged in a strike which wascaused by Respondent's refusal to bargain, I would also require Respondentto reinstate the strikers.APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National LaborRelations Board having found 506DECISIONSOF NATIONALLABOR RELATIONS BOARDaftera trial that we violated Federal law byphysically repelling a representative of a union andby threatening striking employees with assault bymotor vehicle:WE WILL NOT physically assault union repre-sentatives in the presence of employees and orderthem out of the nursing home while they aretrying to persuade us to recognize a union.WE WILL NOT assault a striker by automobileand threaten to assault any strikers by automo-bile.WE WILL NOTthreaten in the presence of strikers todrivea truckright overthe strikers.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the right of self-organization, toform labor organizations, to join or assist Local1115,Nursing Home and Hospital Employees'Union-Florida, AFL-CIO, affiliated with Inter-nationalLeatherGoods, Plastic& NoveltyWorkers Union, AFL-CIO, or any other labororganization, to bargain collectively throughrepresentatives of their own choosing, and toengage in other concerted activities for thepurposes of collective bargaining or other mutualaid or protection, or to refrain from any and allsuch activities.All ouremployees are free to become,or to refrainfrom becoming,members of any labor organization.GREENBRIARNURSINGHOME, INC.(EMPLOYER)TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEALBAB.MARTIN,TrialExaminer:Withallpartiesrepresented by counsel,this proceeding was heard beforeme in Miami,Florida,from June 29 toJuly 2, 1971, oncomplaint of the General Counsel of the National LaborRelationsBoard and answer of Green Briar NursingHome,Inc., herein called Respondent.'The issues litigatedwere whether Respondent violated Section 8(a)(5) and (1)of the NationalLaborRelations Act, as amended,2 byfailing and refusing to recognize and bargain with Local1115,Nursing Home and Hospital Employees'Union-Florida,AFL-CIO,affiliatedwith International LeatherGoods,Plastic andNoveltyWorkers Union,AFL-CIO,3herein theUnion,on and after November19, 1970, and byits actions just before and during a strike; and whetherRespondent violated Section 8(a)(3) and(1) of the Act byfailingand refusing to reinstate striking employees onDecember3 and 4, 1970, andat all times since.All counselwere very cooperative with me and with each other duringthe hearing,and this considerably shortened what other-wise would have been a much longer hearing.After thehearingRespondent and the General Counsel filedexcellent briefs,which have been carefully considered.4Upon theentire record and my observation of thewitnesses,Ihereby make the following:FINDINGSAND CONCLUSIONSI.THE BUSINESS OF RESPONDENTRespondent is engaged in the business of operating anursing and convalescent home in DadeCounty, Florida,herein called the plant and the building. From theoperation of its business its gross revenue is in excess of$100,000 per annum.Respondent is now,and has been atall times material herein,an employer engaged in com-merce within the meaning of Section 2(6) and(7) of theAct.II.THE LABORORGANIZATION INVOLVEDDatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any othermaterial.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Room 706, Federal Office Building,500 Zack Street, Tampa, Florida 33602, Telephone813-228-7227.Local 1115, NursingHome and HospitalEmployees'Union-Florida,AFL-CIO,affiliatedwith InternationalLeatherGoods,Plastic& Novelty Workers Union,AFL-CIO,isa labor organization within the meaning ofSection 2(5) of the Act.ITheUnion filed the chargeinCase 12-CA-5002-1 on November 23,1970, and filed the charge inCase 12-CA-2602-2 on December 8, 19702The Actrefersto 29 U S C. Sec 151,el seq3The amended name of the Union appears as proposed in a motion bythe General Counsel at p 499 of the record Earlier,on cross-examination,Union Representative GeorgeGlucktestified to the change (p 203 of therecord)The record reflected my thinking on the General Counsel'smotionbut failed to show my ruling. The General Counsel'smotion is herebygranted4Certain inadvertent errors in the transcript have been noted andcorrectedRespondent'smotion and accompanying papers are in theoriginal exhibit file asTX Exh 6. GREENBRIARNURSINGHOME,INC.507III.THE UNFAIR LABOR PRACTICESA.Self-Organization of the Employeesand theUnion'sMajority inan Appropriate UnitThe record established that the impulse to join the Unioncame from the employees and that this was a genuine self-organizational movement. Asked on cross-examination byRespondent's counsel what organizing efforts he partici-pated in, employee Chuck Smith credibly replied: "I didn'thave to organize them, sir. We had talked about it beforewe ever called the Union, and everybody . . . wanted tofind out about the Union." Pursuant to a call from SmithonNovember 12 or 13, 1970, Union RepresentativeGeorge Gluck met on the night of November 13 with sevenof Respondent's employees. Between then and November19, a period of 5 days, Gluck met some 10 or 11 times withemployees of different shifts in private homes and at aSeven-Eleven food store across the street from the plant.Another representative, Allan Immerman, was with himmost of the time. At these meetings and in a few cases intheplant at the solicitation of employees, some 43employees signed union authorization slips within the 5days prior to the Union's demand for recognition onNovember 19.5 In its brief Respondent admitted that theUnion obtained "the signatures on authorization slips of amajority of Respondent's employees in an appropriateunit."At the hearing the parties stipulated that the unit asalleged in paragraph 5 of the complaint is an appropriateunit.This unit consists of all full-time and regular part-time employees employed at the plant, including nursesaides,orderlies,licensedpracticalnurses, inhalationtherapists,physical therapist aides, kitchen employees,laundry employees, maintenance employees, and housek-eeping employees, but excluding all registered nurses,office clerical employees, professional employees, guards,and supervisors as defined in the Act. On November 19,1970, there were at the most 74 in- the appropriate unit .6At the organizational meetings Gluck explained that iftheUnion signed up a majority, it would go to MaxMinsky, owner and administrator of the plant, and seek tohave him recognize the Union as the bargaining represent-ative of the employees. Gluck would show Minsky theemployees' applications. IfMinsky refused recognitiontherewere several possibilities. All the employees couldassemble in the lobby in a short work stoppage and therebydemonstrate their desire for the Union. Minsky mightindicate a willingness to file a petition with the LaborBoard. As a last resort the employees could strike, thereby5On November 19, after the beginning of the strike the Union receivedsix additional signed applications,making 49 in all.6This number includes the 72 listed on G.C. Exh.2,who the partiesstipulated were included in the unit, and Ida Farrow,who was also anemployee on November 19. It also includes Verma Jean Pitts who was hiredNovember 18 and directed to report for work on November 19, but who,instead,joined the pickets on November 19. As the Union represented acomfortable majority in the appropriate unit whether there were 73 or 74 inthe unit, it is not necessary for me to determine whether Pitts should beincluded or excluded.demonstrating the Union's strength. The Union did notexplain to the employees that the Union could file apetition.Asked "why not" on cross-examination byRespondent's counsel, Gluck credibly replied:Why not? My original phone call from Chuck Smithwas to the effect that they were having a great deal ofdiscussion in Green Briar Nursing Home aboutgettingtheUnion in there, and that the people were all veryanxiousfor the Union to get in there. I think it speaksfor itself. If we were able to get approximately fifty, upor down, one or two applications in the short period of5 days that these people were very anxious for ourorganization to come in there and help them get thevarious benefits that they could get under a laborunion. As a result of that an overwhelming majoritythat I spoke to were people who felt that Mr. Minsky intheir opinion, in discussions with many of them, was aviolentman, a very angry man if something didn't gohis way, and they felt-they instructedme almost to aman that they felt that this thing should not hang, thattheywere very anxious with the signing of theirapplications that the Union take any action that mightbe necessary in this particularcase to seeto it that theygot union recognition as quicklyas possible.On cross-examination Gluck also testified:Iwas never warned by the employees that he might beviolent to me . . . . I was told by the employees that hewas a violent man, he was very, very abrupt with themand very curt with them in all of his approaches tothem.Allan Immerman was called asa witnessby Respondent.Immermanhad left the Union's employ in December 1970.On cross-examinationby the General Counsel Inunermancredibly testified that the employees had pushed Gluck andhim into the decision to strike if Minsky refused recogni-tion. "Right from the firstmeeting wehad with them theytold us they were very unhappy there . . . and they wantedto leave . . . . I told them that this would be a good joband a good place to work."Immermantestified furtherthat Gluck and he advised the employeesagainst striking;and that they were reluctantly compelled by employeepressureto consider a strike if Minsky"refused recognition.The strike, conditioned upon Minsky's refusalto recognize,was finally decided uponat a meetingof employees onNovember 18.7B.The Union's Request for Recognitionand Respondent's Failure to Grant ItEarly on November 19 the two union representatives,Gluck and Immerman,went to the nursing home and hada conversation with its owner, Max Minsky, concerning7Respondent sought to prove,without success, that the Unionconsidered no possibilities except a strike, if Minsky refused to recognize theUnion.The Union considered the several possibilities enumerated above. Informulating its plan of dealing with Minsky,the Union had a right to actupon the desires of the employees and insist upon recognition,because offear as to what might happen to the employees if recognition was notgranted and if the employees did not have the protection of the Unionwhich they considered recognition would give them.Subsequent eventsproved the accuracy of the employees'forebodings. 508DECISIONSOF NATIONALLABOR RELATIONS BOARDrecognition of the Union. The conversation took place inthe lobby and the administration corridor behind thelobby, both being areas open to the public. Not importantto the solution of this matter is what part of theconversation occurred in one place or the other. What isimportant is whether any of it, and if so what, took place inthe presence of employees.When Minsky came to the lobby Gluck introducedhimself and Immerman to Minsky as representatives of theUnion and gave him Gluck'sbusinesscard which con-tained the name of the Union. According to the creditedtestimony of Gluck, who impressed me as a very crediblewitness,8 Gluck told Minsky, while he offered Minsky theapplications, that the Union represented an overwhelmingmajority of "your people in your nurses aides, your kitchenemployees, your LPN's (licensed practical nurses), yourlaundry workers," but excluding RN's (registerednurses)and clerical workers, and that he would like to discuss thematter with him. Immerman credibly testified that severaltimes Gluck requested that Minsky recognize the Union asthe bargaining agent. Twice Gluck offered Minsky the 43signed applications the Union had received from theemployees. The firsttime, in the lobby, Minsky did notaccept them.According to Gluck's undenied and credited testimony,Minsky's original response was that "This is a new place. Icannot afford a union." That Minsky said he could notafford a union was corroborated by Immerman on cross-examination. Immerman credibly testified on direct exami-nation that Minsky replied to Gluck that he did not believethe Union represented his employees. Minsky did not denymaking this statement.Gluck credibly testified that after Minsky's initial verbalreaction to Gluck's originalstatement,Minsky walkedaway from Gluck and into the administration corridor;and that Gluck followedhim, tellingMinsky in a loudvoice that "I think this is important enough for you to giveit some attention." Minsky replied, loudly, "I want nothingto do with it. Get out of my building."Gluck havingsensedmeantimethatMinsky was notgoing to recognize the Union, Gluck told Immerman tomake a phone call, which was a signal to notify theemployees.Immermanproceeded Minsky and Gluck intothe corridor. Minsky sensed thatImmermanwas seeking togo into the corridor for some reason other than to visitpatients and attempted physically to restrain him. InMinsky's language, "Despite my size, Mr. Immerman hadleft. I could not hang on the both of them." Minsky toldImmerman and Gluck separately that they could not go8Gluck wastheGeneral Counsel's principal witness. He was on thewitness stand about three-quarters of one hearingday and aboutone-half ofthe next day.His testimony(including arguments of counsel)covered some204 pages of the transcript during the General Counsel's case-in-chief, andsome 20 pagesduring rebuttal.Of this, some 136 pageswere devoted tocross-examination. After thehearing Respondent filed a motion to reopenthe recordto take further testimony on cross-examination concerning onepoint relatingtoGluck's credibility but not to the subject matter of thisdispute The evidenceRespondent seeks to adduce at this time was availableto it priorto and during the hearing had it exercised reasonable diligence. InadditionIhad ample opportunity during Gluck'smany hours of testimonyto observehis demeanor and to judge his credibility.Upon thesefacts andthrough the doors to enter the corridor and that he wouldcall the police.As the discussion continued in the corridoran increasingnumber of employees arrived there andwerein a positionto overhear what was said between Gluck and Minsky.Some may have arrived as a result ofImmerman's signals.Some may have arrived as a result of hearing the loudvoices.Gluck again offered Minsky the applications tolook at, saying, "I represent all of these people"; and thistimeMinsky accepted them. At this time Gluck also saidhe represented "an overwhelming majority of your peo-ple."Minsky turned through a few of the applications andreturned them to Gluck with the statement that he did notrecognize any of the names on them. (At the hearing headmitted he recognized one name.) At this time between 7and 17 employees were present, including 3 specificallynamed in Gluck's testimony. Respondent's executivehousekeeper,Mrs.McCabe, replied to Gluck that "Youdon't representme."Gluck retorted, "No, we don'trepresent supervisors, so please stay out of this."Minsky testified that Gluck said only that he representedall of Minsky's employees. Minsky admitted that he didnot ask Gluck for the classifications of the employees heclaimed to represent. On directexamination ImmermantestifiedGluck said they represented a "majority of thepeople." On cross-examinationImmermanadmitted thatGluck said he represented all the employees except forcertain categories.On all this testimony and upon theentire record I credit Gluck's testimony and find thatduring his frustrating conversation with Minsky, when hewas really trying to get through to Minsky, he claimed torepresent a majority in specifiedclassifications,an over-whelming majority of your people, and all the people whohad signed the applications Minsky had in his hands andhad an opportunity to look at; which included nursesaides, kitchen employees, housekeeping employees, laun-dry employees, therapy, orderlies. There was only minorvariance between the stipulated unit and each of Gluck'sthree ways of saying substantially the same thing. Underall the circumstances, including the fact thatMinsky'sactions showed that he was not then concerned with thecomposition of the appropriate unit, I believe and hold thatGluck's description of the appropriate unit gave sufficientparticularity to apprise Respondent of the unit the Unionsought to represent. Cf.Gotham Shoe Manufacturing Co.,Inc.,149 NLRB 862, enfd. 359 F.2d 684 (C.A. 2);HamiltonPlasticMolding Co.,135 NLRB 371, enfd. as modified 312F.2d 723 (C.A. 6).Then, in the presence of the group of employees, Minskyloudly commanded the union representativesseveral timesconsiderationsIhereby denyRespondent'smotion to reopen therecord.The papersin connection with this motion are in the original exhibit file asTX Exhs I, 2, 3, 4. Exh.I is Respondent'smotion and attached papers.Exh. 2 is Generaf Counsel's opposition to the motion.Exh. 3 is the Union'soppositionto the motion and attached papers.Exh. 4 is Respondent s replyto the two oppositions.leyhisdemeanor and his testimony Gluck impressed me as a verycrediblewitness.He was more credible than other witnesses whocontradicted him or disagreed with him in part,including other GeneralCounsel witnesses and Respondent witnesses.Considering the length oftime he was on the witness stand and the close scrutiny given his earliertestimony on cross-examination,there was a minimum of self-contradictionand a maximum of consistency in his overall testimony GREEN BRIAR NURSING HOME, INC.to leave the building or he would call the police, and he"shouldered" Gluck and pushed him with his hands as hecommanded him. On cross-examination Gluck testified:The possibility of a work stoppage would have been onMr.Minsky's actions in my conversation with himprior to me giving thesignal.Mr. Minsky was pushingme physically,9 was in my opinion very irate, and atthis time talking very loud for me to leave the premises,calling the police, and everythingelse. Ididn't think atthat time, having heard from all of the employees-most of the employees of Mr. Minsky's temper andwhat he might do to them if they did not, or perhapshow they might dissipate in regard to their unionapplications, being left in the building perhaps with aman, if he didn't show at least some inclination todiscuss the matter with us.Minsky directed Mrs. McCabe to call the police and shedid so. Gluck then said to the employees that Minskyrefuses to grant the Union recognition and so let's gooutside and demonstrate. He waved his arm and hand in aprearranged signal. Minsky ordered the employees not togo on strike. Gluck urged the employees to strike. Minskysaid, "Well, if you do go out on strike, take your cars offmy parking lot."When they went out the employeesmoved their cars.The first-shift employees then left the building, thosefrom the corridor and others who got word of the signaland left. All but eight employees on the first shift in theappropriate unit left.During their conversation Minsky several times toldGluck that if he wanted to talk to Minsky he should makean appointment. Gluck obviously considered this a stallingmaneuver, for he continued to ask for recognitionimmediately.Minsky did not suggest a date or time,although it was within his power, as the owner andmanager of the enterprise, to tell them just when he wouldmeet with them. Minsky did not say why he would notmeet with them then, nor did the record show that Minskycould not have talked with them then. His failures werethemselves proof that he was putting them off and had nointent to bargain with them at any time. The employeesshould not be penalized because Gluck reasonably viewedthis as a stalling tactic and did not fall for it. Immermantestified that Gluck and he had with them a form they weregoing to try to get Minsky to sign, but the evidence doesnot show they ever got far enough along with Minsky topresent it to him. The form provided for immediaterecognition and that a contract would be negotiated at"some future date."Upon the above facts and considerations, and the entirerecord, I conclude and hold that on November 19, 1970,Respondent refused to recognize and deal with the Unionas the exclusive representative of the employees in an9 Immerman corroborated that Minsky pushed Gluck.Minsky did notdeny pushing and"shouldering" Gluck.10On November 20, the second day of the strike,Mrs.McCabe,Respondent'sexecutive housekeeper,talkedwith three strikers on thetelephone about returning to work.One of them, Bertha Mae Moore,testifiedMcCabe called her and she called McCabe back; that McCabeasked her to come to work;that she replied that she was afraid to because"a lot of people get nasty and I was afraid for protecting my children."Moore admitted she picketed the first day and almosteveryday and that509appropriate unit and that the strike resulted from thisrefusal and Minsky's mistreatment of the union representa-tives.C.Respondent's Knowledge That the UnionRepresented aMajorityAbout 24 on the first shift went on strike and formed apicket line in front of the building. None of the secondshift,which normally started at 3 p.m., went to work thatday. Those who served on the picket line each day of thestrike signed in on a piece of yellow-pad paper kept by theunion representatives; in a few cases others signed for themwhen they were seen in thearea.In all, covering bothshifts, some 47 employees signed in or were signed in onNovember 19.The fact that almost all of his employees on two shiftsceased work and were on the picketline sometimethat firstday could not possibly have been unknown to Mr. Minsky.He testified that the largest number of pickets he saw wasat the change of shift at 3 o'clock that day. The partiesstipulated that during the strike, which lasted until themorning of December 4, Respondent hired 49 newemployees with job classifications identical to those in theappropriate unit and did not discharge any employees inthose classifications who were employed on November 19.Mrs. Florence Minsky, administrativeassistant,crediblytestified that three employees returned to work during thestrike. It follows from these facts, and the entire record,and I conclude, that during the strike Respondent replacedmost of the strikers, which fact was added proof thatRespondent knew the former employees were not at workand were on strike.10 The entire record impels theconclusion, which I reach, that aside from the applicationcardsRespondent had independent knowledge that theUnion represented a majority of its employees.During the 2-week strike Owner Minsky drove throughthe picket line at least six times daily or almost dailycarrying replacements on three shifts to and from work. InadditionMinsky walked down to the picket lineseveraltimes.Numerous times when Minsky was within hearingdistanceGluck held up a bunch of application cards andshouted to Minsky words to the effect that "All we want isunion recognition."Minsky never answered Gluck, andturned his back on him.D.Confirmation of Minsky's ViolentAttitude Towards the StrikersThe picket line was on the sidewalk near the street about150 feet in front of the plant. It crossed the only drivebetween the street and the plant. On a number of occasionsthe othertwo were also on the picket line. Moore's nameappears on all thepicket sign-in sheets in evidence,those for November19, 24, 29and 30, andDecember 1, 2, and3.Anotherof the three,Inez Bohlen,appears on thesign-in sheetsfor November 19, 29, and30, and December2 and 3. Thethird,May Barrett,appears on the sheetsfor November29 and 30, andDecember 1 and 3.Everypicket line is apt to involve some tear,but it doesnot appear from the repeated presence of these three on the picket line andfrom the entire recordthatmuch fear was present or that Respondentreasonably thought thatmany strikersabsented themselves from workbecause of fear. 510DECISIONSOF NATIONALLABOR RELATIONS BOARDasMinsky was exiting he drove close to the pickets at whatGluck called a reckless rate of speed and what Minskyadmitted on the witness stand was an excessive rate ofspeed.Minsky admitted doing this to disperse the picketsso he could drive through with replacements. Once inparticular he jammed on his brakes, which "squealedviolently" and skidded for 10 to 12 feet. The picketsjumped aside very hurriedly, but as Minsky proceededthrough the picket line he side-swiped one of them. Apolice car parked nearby followed Minsky on the street,stopped him, and cautioned him to slow down so that noone would get hurt. As a witness Minsky denied absolutelyside-swiping the picket and he was absolutely sure of itbecause the picket had not, as he "would have probably[,]sworn out a warrant for my arrest or for assault. This iswhat I would have done if somebody hit me."On another occasion, as credibly testified by Gluck,Owner Minsky happened to be standing near the picketline when a truckdriver refused to cross it. Minsky rushedup to the driver and said words to the effect that "I will geton that truck and run right over all of them." Minsky'sversionwas that the pickets blocked the truck fromentering.However he admitted that the driver refused tovacate the cab when Minsky offered to "drive the truck ineven if I have to run over them," that Minsky called themanagementwho had sent the truck, and that the owner orforeman came over and drove the truck in without anyproblem with the pickets. This testimonysuggeststhat theoutside truckdriver sided with the pickets. In any caseMinsky's violent attitude towards the employee picketscomes out clearly from this testimony. Although, accordingtoMinsky, a picket was sitting on the front bumper of thetruck and refused to get off, this did not justify Minsky'sthreat to run over all of the pickets.E.ConclusionsThe entire record in these cases proved beyond anydoubt that Minsky's statements and actions toward theunion organizers, in the presence of employees, andtowards the employee strikers, interfered with, restrained,and coerced the employees in the exercise of their Section 7rights, caused and prolonged the strike, and made theholding of a fair election improbable. Minsky's reactionsprior to and during the strike added up to much more thanmere refusal to recognize on the basis of a card showing,and they occurred as the request to bargain was beingmade and within moments thereafter.ii In the presence ofemployees Minsky in effect refused utterly to look at theauthorization slips (although he glanced at several) whilesaying that he didn't believe the Union represented hisemployees and that he didn't recognize any of the names.He said further that he wanted nothing to do with theUnion; and he shouldered and pushed the union represent-ativewith his hands several times, and several times11in this respect, as in most other respects, these cases are distinguisha-ble fromLinden Lumber Division,Summer &Co, 190 NLRB No 116.12CfN L R.B v Local 140, United Furniture Workers,233 F.2d 539(C A. 2),N L R Bv. InternationalWood Workers,243 F.2d 745 (C A 5),N L R B. v. H R McBride, d/b/a W R McBrideConstructionCompany,274 F.2d 124, 126-127 (C A. 10),N L R B v. Gibbs Corporation,297 F 2d649, and cases citedat p 651 (C A. 5)ordered him out of the building. In addition he threatenedto call the police and hadan assistantdo so. All of thisoccurred before Gluck finally gave the strikesignal.Immediately thereafter Minsky ordered the employees toremove their cars from the parking lot if they went out onstrike. The cumulative effect of theseimmediatereactionsof the owner of the business upon employee minds mustreasonably have been to convince them of the futility, oftheir union sympathy, their attendance at meetings, theitsigning the authorization slips, or of ever voting for theUnion in an election. Minsky's physical assaults uponGluck demonstrated to the employees the intensity ofMinsky's hostility towards the Union and reasonablyindicated to employee minds what might befall them ifthey continued to support the Union. These assaults, whileorderingGluck and Immerman out of the plant, wereviolations of Section 8(aX 1) of the Act. 12Minsky admitted that the pickets had not prevented himfrom entering or leaving the plant. His testimony was thatthey attempted to slow him down, and that he racedtowards them and slammed on his brakes at the lastmoment in order to disperse them so he could exit in ahurry. He testified that that was "the only way I could getthem out of there in a hurry." In fact just a few feet beyondthe pickets Minsky had to enter a heavily trafficked streetand so had to stop or pause there. Under all thecircumstances I believe and find that Minsky's assault andthreatened assaults by automobile upon pickets and hisverbal threat in the presence of pickets to drive a truckright over the pickets were designed to and reasonablyresulted in frightening the pickets because of their unionand concerted activities, and that by this activity Respon-dent further violated Section 8(aXI) of the Act and madethe holding of a fair election improbable.Aside from the rationale ofGissel,13however, it appearsthatRespondent violated Section 8(a)(5) of the Actbecause it had independent knowledge of the Union'smajority status and it made no effort to resolve anylingering doubts as to the majority status by resort to theBoard's election procedures.14 As has been seen above,Minsky knew during the strike that the Union representeda majority of the employees in the appropriate unit; andcertainlyMinsky has never since November 19,1970,uttered a word or engaged in an act which suggestedwillingness to go to a Board election. In fact Minsky'sentire course of conduct, including his refusal really to lookat the authorization slips, his failure to suggest a time andplace that he would talk with the Union, his statement thathe wanted nothing to do with the Union, his repeatedrejection of Gluck's picket line plaint that all the Unionwas seeking was recognition, and his immediate replace-ment of the strikers rather than dealing with the Unionduring the 15 days of the strike, proved that Minsky wasnot concerned with the question of the Union's majority orof an election or of the composition of the unit,15 and that13N LR B v Gissel Packing Co, Inc,395 U.S. 575.14CfDerse, Arthur F, Sr, President and Wilder Mfg.Co, Inc, 185NLRB No 76.i5At thehearing,for the first time, Respondent challenged thesufficiencyofGluck's demand or request to bargain.Prior to the strikeMinsky wasconcentrating on getting Gluck out of the building and showedno interest in what categoriesof employees Gluck wasclaiming to represent GREEN BRIAR NURSING HOME, INC.he just would not recognize and bargain with the Union. Inote in this connection that the record showed that he wasassisted by one of his lawyers on November 28, and thateven thereafter he did not contact or recognize and bargainwith the Union or file a petition with the Board. Also ofnote in this connection is that sometime during the strikeMinsky received a phone call from someone who said herepresented the Union and would like to talk with Minsky;and the latter replied that he had nothing to say to him andreferred him to his lawyer.There is no rational basis for distinguishing the cases atbar fromWilder.In fact these cases areWilder, plus.Although the unfair labor practices were not as extensiveand many faceted as frequently accompanies refusals tobargain, they were substantial enough to interfere with theexercise of a free and untrammeled choice in an electionand to tend to foreclose the possibility of holding a fairelection.Minsky's hostility towards the Union and theemployee strikers was so all pervasive, unrelenting, and attimes so violent that even convinced union adherents (letalone those less convinced) reasonably could have withhelda vote for the Union, had an election occurred, because offear of the consequences. They reasonably could haveknown that Minsky's hostility and actions were inretribution for the organizing activity and reasonably couldhave feared that if the Union won an election, Minsky'shostility and possibly his violence would continue.Upon all the above facts and considerations, and uponthe entire record considered as a whole, I believe and holdthat on and since November 19, 1970, Respondent hasrefused to bargain with the Union in violation of Section8(a)(5) and (1) of the Act. It follows that the strike, whichwas conditioned upon and resulted from this refusal tobargain, was an unfair labor practice strike.F.Terminationof Strike;UnconditionalApplicationfor Reinstatement;Respondent's Refusal ToReinstateStrikersOn December3,Glucksent the following telegram toMinsky:WE REQUEST THE UNCONDITIONAL REIN-STATEMENT OF ALL EMPLOYEES WHO WENTOUT ON STRIKE. THEY WILL REPORT FORASSIGNMENT FRIDAY, 7 A.M. DECEMBER 4.Minsky replied by telegram the same day as follows:YOUR TELEGRAM RECEIVED TODAY DECI-SION NOT MADE ON WHETHER YOU HAVESTATUS TO OFFER UNCONDITIONAL RE-TURN OF STRIKERS AND WHETHER STRIK-ERS HAVE A RIGHT TO RETURN TO JOB INVIEW OF FACT THAT PERMANENT REPLACE-MENTS HAVEBEEN HIREDWHEN DECISIONISMADE YOUR UNION AND EACH AFFECTEDEMPLOYEE WILL BE ADVISED.Minsky did not ask for any clarification Gluck's replyto MrsMcCabe toldMinsky that the Unionwas not seeking to represent supervisors.In any casethere wasonly aminor variance between thestipulatedunit and the unitrequestedby the Union,and Respondent's defensecomes toolate to beraisedin goodfaith.Cf.Hamilton Plastic Molding Co,supra,Daniel Crean,et al, d/b/a Brand Food Market,139 NLRB 73, enfd 326 F.2d 391 (C.A. 7).511Shortly after 7 a.m. on December 4, Gluck and 35strikers presented themselves on the driveway entrance tothe plant, where they were met by Minsky, one of thelatter's lawyers,Mr. Radford, several supervisorynurses,severaluniformed police, and several private armedguards.Gluck read his December 3 telegram, said thosewith him were prepared to return to work unconditionally,and added that the strikers who were not present wouldturn up before the day was over. In reply, Minsky read astatement as follows:We are not in a position to return you to work at thistime.We must review our work requirements as well asthe status of our employees who permanently replacedyou before we can give you an answer. We shall notifyyou by mail when you will be considered for rehire. Weshall also request by mail that you keep us advised as towhether you are still interested in unconditionallyreturning to work at Green Briar. Your check wasmailed to you yesterday and you should be receiving ittoday.Minsky had each applicant sign opposite their printedname on a form prepared for the occasion, at the top ofwhich were the words: "The following list of employeesapplied unconditionally for work on December 4, 1970."Respondent never communicated further with the Unionconcerning the reinstatement of strikers, as it had commit-ted itself to do in its reply telegram to the Union onDecember 3.Conclusions:The Union's December 3 telegram amount-ed to an unconditional application on behalf of all thestrikers forreinstatement.Since it was an unfair laborpractice strike from its inception, Respondent had theobligation to offer each of the strikers immediate and fullreinstatement.Respondent considered it an economicstrike,did not reinstate the strikers immediately, andreinstated some of them as vacancies occurred. As late asJanuary 11, 1971, Respondent wrote some strikers letterswhich said, among other things, "It is impossible to saywhen you can be rehired." Under well-established lawRespondent's failure to offer each unfair labor practicestriker immediate and full reinstatement was a violation ofSection 8(a)(3) and (1) of the Act.The Union's telegram covered all strikers, includingthose who did not report on the morning of December 4.Minsky's written statement, read right after Gluck said thatthe absent strikers would turn up before the day was over,said that Respondent would not return the strikers to work"at this time." If the absent ones had any duty to report onDecember 4 because of the statement in the union telegramthat the strikers would reportfor assignment,Minsky'sstatementmade their reporting futile and nullified theobligation.Further, the secondsentencein the Union'stelegram did not limit the meaning and legal application ofthe first sentence.CONCLUSIONS OF LAW1.Green Briar Nursing Home, Inc., is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.Local 1115, Nursing Home and Hospital Employees' 512DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion-Flonda, AFL-CIO,affiliatedwith InternationalLeatherGoods,Plastic& Novelty Workers Union,AFL-CIO,isa labor organization within the meaning ofSection 2(5) of the Act.3.On November 19, 1970,and at all times since thatday, Respondent has violated Section 8(a)(5) and (1) of theAct by refusing and failing to recognize and bargain withthe Unionas the exclusive bargaining representative of theemployees in the following appropriate unit:All full-time and regular part-time employees employedat the plant,including nurses aides,orderlies,licensedpractical.nurses,inhalation therapists,physical thera-pistaides,kitchen employees,laundry employees,maintenanceemployees,and housekeeping employees,but excluding all registered nurses,office clericalemployees,professional employees,guards,and super-visors as defined in the Act.4.Respondent violated Section 8(a)(1) of the Act byphysicallyassaulting a union representative in the presenceof employees, and ordering the union representatives outof the building, while the union representative was tryingto persuade Respondent to recognize the Union.5.Respondent violated Section 8(a)(1) of the Act byassaulting a striker by automobile and by physicallythreatening to assault many strikers by automobile.6.Respondent violated Section 8(a)(1) of the Act bythreatening in the presence of strikers to drive a truck rightover the strikers.7.The aforesaid labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with its operations de-scribed in section I, above,have a close,intimate, andsubstantial relation to trade,traffic,and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V.REMEDYAs the unfair labor practices tended to foreclose thepossibility of holdinga fair election,as Respondent hadindependent knowledge of the Union'smajority status, andas it made no effort to resolve any lingering doubtsconcerningthemajority status byresort to the Board'selection procedures,Ibelieve and hold that a bargainingorder is called for.Respondent contends that a bargaining order is notwarranted in this situation because of what happened on ornear the picket line. Respondent stationed private armedguards near the picket line shortly after it started andthroughout the strike. Police cars arrived frequently. Noone was injured.The strikers picketed across the plant'sonly driveway and slowed up or stoppedincomingdeliverytrucks and tried to persuade the drivers not to make thedeliveries.Usually theguards dispersed the pickets to lettraffic through.Sometimesone or more pickets stood infront of trucks stopped at the picketline and hindered theironward movement. Union RepresentativeImmerman toldsuch pickets to let the trucks through, and they did. Therewas some namecalling by picketsand there were somefriendly and not-so-friendlywarnings.On November 19, anew employee hiredas a cook,Mrs. White, was told bypickets that they did not want peoplein white uniforms togo into theplant. She returnedhome,changed clothes andreturnedand enteredwithoutincident.Thereafterthrough-out thestrike she crossed the picket line daily wearingstreet clothes.One picket, a cook, pleaded with a laundryworker, "Mama,don't go inthere....I don'twant you toget hurt." The same picket told another picket goingthrough the picketline that,"We are goingto get youtomorrow." The workercontinuedworking throughout thestrikewithout incident. A private dutynurse who wentthrough thepicket line was called namesby some pickets,includingsome who were friendsof hers.She testified thatshe wouldstop and talk with the pickets and the unionrepresentatives when she left at night andthat they werealways "nice"and courteoustowards her. Sand wasallegedlyput into two gasoline tanks and sugar in another,but the record didnot discloseby whom.There were someslashed tiresand asmashed automobilewindow. Childrenwere active inthe neighborhoodduring thisperiod and onenight they threw eggson theside of the building.The nextmorning the maintenance engineerdiscoveredthe eggs andlooked around for glass. One late afternoona deliverytruck tire went flatin the backparking lot at the plant along distancefrom the pickets.A neck of a coke bottle waswedged inthe tread of the tire 2 inchesfrom the pavement,as though the tire hadrun over thebottle at about theinstant of stopping or starting.There was no proof that anypicket put the bottle on the driveway.Immerman testified that during the firstseveral days ofthe strikesome peoplewho were not employees ofRespondent came to the picket line and wanted to bombthe nursing home,to "bustup the place." Immermantestified that"Iwould not letthem do it," "I pleaded, Isaid there is no reason for it, no need for itand it will onlyhurt us rather than help us."About November 28, a countyofficer was requested byone of Respondent'sattorneys to go to the picket line.While therehe arrested two strikers for assisting another inresisting arrestwithout violence.These werethe onlyarrests duringthe strike.Gluckor Immerman was present in the area of the picketline almost all the time during thestrike.As appears above,Immerman sought to prevent violence,and there was noproof thatGluck promotedor condoned violence. Therewas no evidencethat the privateguards stationed there hadany difficulties with the pickets.Gluck testified he neverheard of pickets telling people that if they got in theywouldn'tgetout, that he never saw pickets placingthemselves in frontof deliverytrucks, and wasnot toldthat it ever happened. Askedifhe had knowledge thatsome pickets threw objects including coke bottles, atpersonstrying toenter or exit,Gluck replied, "neverhappened." Asked howhe could be sureof that, Gluckreplied: GREENBRIARNURSING HOME, INC.Because theseparticular pickets in my opinion wereprobably the most orderly, gentlemanly pickets I havewitness[ed ], they were primarily dedicated aids, peoplewho came here to work. The overwhelming majority ofthese people who were on the picket line were marriedpeople. The overwhelming majority had their very firstexperienceoutsideofperhaps three or four whoattended a different picket line for about 2 hours, and Ifound the most gentlemanly pickets I have everwitnessedand I cannot believe that anything like thatwas ever done. It was certainly never done that Iwitnessed,No. 1, and I cannot believe by any scopethat such a thing ever happened nor did I ever hear ofsuch a thing ever happening which I am sure I wouldhave heard even though I was not present.Upon all the testimony concerning picket line activityand upon the entire record I believe and hold that theemployees and Union should not be deprived of abargaining order because of anything that happened on ornear the picket line. Although the strikers did not conductthemselves impeccably, as strikes go it was a relativelypeaceful affair.There was no evidence, no injury topersons (except possible injury to the picket Minsky side-swiped), and no very serious injury to property. The Uniondid not promote or condone any violence and blocking oftrucks, and Immerman took solid positions against suchandmay have prevented outsiders from committingexceedingly serious offenses against persons and property.Respondent also urgesagainstabargaining orderbecause of alleged 8(b)(4) activity by the Union. Havingrejected the line of testimony during the cross-examinationof Immerman, near the end of the hearing I acceptedstipulations that if calledas witnessesthree managers ofnursing registrieswould testify, variously, that they sentreferralemployees to Respondent during the strike,beginning on November 19; that during the strike a voiceon the telephone introduceditself asImmerman and urgedthem not to send replacements to Respondent because theywere breaking the strike and might get hurt. One of thethree knewImmermanand recognized his voice; the othertwo had not previously spoken toImmermanand did notrecognize his voice. After the hearing, Respondent filed amotion to reopen the hearing and take testimony fromImmermanconcerning this line of testimony. Upon dueconsideration and in theinterestof a speedy resolution ofthismatter, this motion is hereby denied.16 Assuming, forthepurposes of this Decision, the accuracy of thetestimony of the threemanagersand that Immermanwould corroborate it, I do not believe that this testimonyestablishes a basis for withholding a bargaining order inthis situation.WhateverImmermansaid to theregistries,they continued to supply replacements and with themMinsky was able to break the strike in 2 weeks. None ofthe replacements or people inthe registrieswere injured byunion agentsor strikers. As it was an unfair labor practicestrike, the strikers were entitled to the jobs rather than thereplacements,and under all the circumstances, the union16The motion is in the original exhibit fileas TX Exh. 5.17 In the event no exceptionsare filed asprovided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Act, the findings,conclusions,and recommendedOrder hereinshall, asprovided in Sec.513leaders and strikers conducted themselves with consider-able restraint.Under all the circumstances, I thereforerejectRespondent's contention as being without merit.Under all the circumstances of these cases I recommendthat Respondent recognize and bargain with the Union. Irecommend also that Respondent offer to all strikersimmediate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalentpositions,without prejudice to their seniority and otherrights and privileges, discharging if necessary, any replace-ments in order to provide work for the strikers; and that itmake whole all strikers for any loss of earnings they mayhave suffered by reason of the discrimination against them,by payment to each of a sum of money equal to that whichhe normally would have earned as wages from 5 days afterDecember 3, 1970, the date of the Union's unconditionalrequest for reinstatement on behalf of all the strikers, to thedate of his full reinstatement, less the net earnings of eachduring such period. The backpay provided herein shall becomputed in accordance with the formula stated inF.W.Woolworth Company90 NLRB 289. Interest shall be addedat the rate of 6 percent per annum.Isis Plumbing & HeatingCo., 138 NLRB 716.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended: 17ORDERRespondent, Green Briar Nursing Home, Inc., of Miami,Florida, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to recognize the Union as the exclusiverepresentative of the employees in the appropriate unit.(b) Physically assaulting union representatives in thepresence of employees and ordering them out of thebuilding while they are trying to persuade Respondent torecognize the Union.(c)Assaulting a striker by automobile and physicallythreatening to assault many strikers by automobile.(d)Threatening in the presence of strikers to drive atruck right over the strikers.(e) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action, which I findwill effectuate the policies of the Act:(a)Offer to all strikers immediate and full reinstatementto their former jobs or, if those jobs no longer exist, tosubstantially equivalent positions, discharging if necessaryemployees hired since the commencement of the strike,and make each striker whole for any loss of pay he mayhave suffered because of the discrimination against him, inthe manner set forth in the section of this Decision entitled"Remedy."(b)Notify any striker presently serving in the ArmedForcesof the United States of their right to fullreinstatement upon application in accordance with the102.48of the Rules and Regulations, be adopted by the Boardand becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes. 514DECISIONSOF NATIONALLABOR RELATIONS BOARDSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(c)Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, allpayroll records, social security payment records,timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(d)Upon request, recognize and bargain collectively ingood faith with, Local 1115, NursingHome andHospitalEmployees'Union-Florida,AFL-CIO, affiliatedwithInternationalLeather Goods, Plastic & Novelty WorkersUnion, AFL-CIO, as the exclusive representativeof all itsemployees in the following appropriateunit,and embodyin a signedagreementany understanding reached:All full-time and regular part-time employees employedat the plant, includingnurses aides,orderlies,licensedpractical nurses, inhalation therapists, physical thera-15 In the eventthatthe Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrderof the National Labor Relations Board"shall read "Posted Pursuantto a Judgment of the United StatesCourt of AppealsEnforcing an Order ofthe National Labor Relations Board "pistaides,kitchen employees, laundry employees,maintenance employees, and housekeeping employees,but excluding all registerednurses,office clericalemployees, professional employees, guards, and super-visors as defined in the Act.(e)Post at its plant in Miami, Florida, copies of theattached noticemarked "Appendix." 18 Copies of saidnotice, on forms provided by the Regional Director forRegion 12 (Tampa, Florida), after being duly signed byRespondent's authorized representative, shall be posted byit immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuous places,including all placeswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(f)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith.1919 In the event that this recommendedOrder is adopted bythe Boardafter exceptions have beenfiled, notifysaid Regional Director,in writing,within 20 daysfrom the dateof this Order,what steps Respondent has takento comply herewith.